         Case 5:19-cv-06652-EJD Document 75 Filed 09/17/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                            FOR THE NINTH CIRCUIT
                                                                        SEP 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 MARCEL ALBERT,                                  No. 20-16512

                Plaintiff - Appellant,
                                                 D.C. No. 5:19-cv-06652-EJD
   v.                                            U.S. District Court for Northern
                                                 California, San Jose
 EMBASSY OF MUSIC GMBH, Music
 producer in Berlin, Germany and                 ORDER
 YOUTUBE, LLC,

                Defendants - Appellees.


        A review of the docket demonstrates that appellant has failed to pay the

docketing/filing fees in this case.

        Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

        This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Cyntharee K. Powells
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
